Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (claim 1) and II (claim 21) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process of using that product, such as being used in a laboratory.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The Amendment filed 01/20/2022 has been entered. Claims 1, 3-4, 6-8, 10-18, and 21 remain pending in the application.  Applicant’s amendments to the Specification and Claims 

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “is used to collect environment information…” and “wherein a shape of the sensor element changes…” are interpreted as intended uses of the claimed invention and are given patentable weight to the extent which effects the structure of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it Claim 14 recites the sensor element is made of a biodegradable material. Claim 1 already establishes that the sensor element comprises first and second portions respectively comprising first and second base materials made of a biodegradable material. Thus, Claim 14 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer-Reich (US 20170045487 A1). 
Regarding claim 1, Bauer-Reich teaches a sensor element (abstract, “biodegradable soil sensor”) comprising:
first (the first portion is interpreted as the encapsulation layer as taught in paragraph [0054]) and second portions (the second portion is interpreted as the biodegradable PCB as taught in paragraph [0054])) respectively comprising first (paragraph [0055] teaches the encapsulation polymer comprising biodegradable polymers, e.g. PLGA, PVA, which is interpreted as the first base material) and second base materials (paragraph [0036] teaches the 
a fertilizer contained in the first and second base materials (paragraph [0057] teaches the encapsulation layer contains nutrients, which is interpreted as a fertilizer contained in the first base material; paragraph [0036] teaches the biodegradable biocomposite substrate contains hemp, which is interpreted as a fertilizer contained in the second base material; note that the “nutrients” and “hemp” of Bauer-Reich are interpreted as the claimed “fertilizer”, wherein the fertilizer is broadly interpreted as comprising multiple elements), 
wherein at least one of reflection properties, transmission properties, absorption properties, or luminescence properties of the sensor element with respect respective to an electromagnetic wave with a specific wavelength, or light emitting properties of the sensor element is capable of changing in accordance with an environment of the first and second materials (paragraphs [0036] and [0057] teaches the biodegradable biocomposite structure and encapsulation layer are biodegradable, which would inherently be capable of the claimed limitation, i.e. once the overall sensor biodegrades in an environment, the reflection, transmission, absorption, or luminescence properties would change since the physical structure would change),
wherein the first base material and the second base material are arranged in layers (paragraph [0054] teaches the biodegradable PCB is encapsulated in a biodegradable layer or polymer, thus the biodegradable layer and biodegradable PCB are arranged in layers), 
wherein a shape of the first and second base materials is capable of changing in accordance with a change in water content in the first and second base materials (paragraph 
wherein a rate of change in volume depending on water retention of the first base material differs from a rate of change in volume depending on water retention of the second base material (paragraphs [0055] and [0036] teaches the first base materials and the second base materials are different, thus would have different rate of change in volume depending on water retention).
Note the limitations of the first and second materials are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114.
Regarding claim 14, Bauer-Reich further teaches wherein the sensor element is made of a biodegradable material (paragraphs [0036], [0055]).
Regarding claim 15, Bauer-Reich further teaches wherein the biodegradable material is polylactic acid, polycaprolactone, polyhydroxyalkanoate, a polyhydroxy butyric acid, a polyglycolic acid, polyvinyl alcohol, casein, starch, esterified starch, cellulose, pectin, agar, or gelatin (paragraphs [0036], [0055]). 


Allowable Subject Matter
Claims 10-11 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Bauer-Reich fails to teach wherein the rate of change in volume depending on the water retention of the second base material is greater than the rate of change in volume depending on the water retention of the first base material.
A reference Foss (US 4762426 A) teaches a sensor element (abstract) wherein the rate of change in volume depending on the water retention of a second base material is greater than the rate of change in volume depending on the water retention of a first base material (column 2, lines 24-30 teach materials having different moisture expansion coefficients). However, Foss fails to teach motivation or suggestion for one of ordinary skill in the art to modify Bauer-Reich to have arrived at the claimed invention. 
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 10. Thus, claim 10 is deemed allowable. Claim 11 is deemed allowable based on its dependency on claim 10.
Regarding claim 16, Bauer-Reich fails to teach wherein the sensor element does not substantially include any metal, rather Bauer-Reich teaches the sensor comprises a biodegradable substrate having a printed circuit of one or more electrically conductive bioinert traces that comprise aluminum or magnesium (claims 1 and 3). 

Thus, none of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 16. Thus, claim 16 is deemed allowable. 
Regarding claim 17, Bauer-Reich fails to teach wherein the sensor element does not comprise any electronic component, rather Bauer-Reich teaches the sensor comprises a biodegradable substrate having a printed circuit of one or more electrically conductive bioinert traces that comprise aluminum or magnesium (claims 1 and 3).
None of the prior art teaches or suggests motivation for one of ordinary skill in the art to modify Bauer-Reich to have arrived at the claimed invention, i.e. removing the electronic components of Bauer-Reich’s sensor, which are an essential component of the sensor (claims 1 and 3).
Thus, none of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 17. Thus, claim 17 is deemed allowable. 


Response to Arguments
Applicant’s arguments, see page 8, filed 01/20/2022, with respect to the rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 of 10/20/2021 has been withdrawn. 
Applicant’s arguments, see 9, filed 01/20/2022, with respect to the prior art rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bauer-Reich (US 20170045487 A1). 
Applicant’s arguments, see page 10, filed 01/20/2022, with respect to the provisional nonstatutory double patenting rejection been fully considered and are persuasive.  The provisional nonstatutory double patenting rejection of 10/20/2021 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito (JP 2016015940 A) teaches a first and second base material (abstract; Fig. 2, elements 1, 2) wherein a fertilizer is contained in the first and second base materials (Fig. 2 shows fertilizer 6 contained in the first and second base materials).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797